            Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 1 of 25




 Evan J. Smith
 BRODSKY & SMITH, LLC
 240 Mineola Boulevard
 First Floor
 Mineola, NY 11501
 Telephone:    516.741.4977
 Facsimile:    516.741.0626
 esmith@brodskysmith.com

 Attorneys for Plaintiff


                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

 CLARISSA PROVOST,
                                                  Case No.:
                           Plaintiff,
                                                  COMPLAINT FOR:
        v.
                                                  (1) Violation of § 14(a) of the Securities
                                                  Exchange Act of 1934
 CONTANGO OIL & GAS COMPANY,                      (2) Violation of § 20(a) of the Securities
 WILKIE S. COLYER, JOHN C. GOFF,                  Exchange Act of 1934
 JOSEPH J. ROMANO, B.A. BERILGEN,
 LON McCAIN, KAREN SIMON, and
 JANET PASQUE,
                                                  DEMAND FOR JURY TRIAL
                           Defendants.


       Plaintiff, Clarissa Provost, by and through her attorneys, alleges upon information and

belief, except for those allegations that pertain to her, which are alleged upon personal knowledge,

as follows:

                                    SUMMARY OF THE ACTION

       1.       Plaintiff brings this stockholder action against Contango Oil & Gas Company

( Contango or the Company ) and Contango s Board of Directors (the Board or the

 Individual Defendants, , collectively with the Company, the Defendants ) for violations of
            Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 2 of 25




Sections 14(a) and 20(a) of the Securities and Exchange Act of 1934 (the Exchange Act ) as a

result of Defendants efforts to sell the Company to Independence Energy LLC ( Parent ) through

vehicles IE L Merger Sub LLC ( Merger Sub 1 ), IE C Merger Sub Inc. ( Merger Sub 2 ), IE

OpCo LLC ( OpCo ), and IE PubCo Inc. ( New PubCo and collectively with Parent, Merger Sub

1, Merger Sub 2, and OpCo, Independence ) to enjoin a proposed all stock transaction (the

 Proposed Transaction ).

       2.       The terms of the Proposed Transaction were memorialized in a June 8, 2021 filing

with the United States Securities and Exchange Commission ( SEC ) on Form 8-K attaching the

definitive Agreement and Plan of Merger (the Merger Agreement ). Under the terms of the

Merger Agreement, each issued and outstanding share of common stock of the Company will be

converted into the right to receive 0.2 shares of IE PubCo Inc. Class A Common Stock. As a result,

shareholders of Contango will own approximately 24% and shareholders of Independence will

own approximately 76% of the combined company.

       3.       Thereafter, on July 26, 2021, Defendants caused a Registration Statement on Form

S-4 to be filed with the SEC in support of the Proposed Transaction, which was thereafter amended

on September 13, 2021 (the Registration Statement ).

       4.       The Proposed Transaction is unfair and undervalued for a number of other reasons,

including that the only effect that the consummation of the Proposed Transaction will have on

Plaintiff s shares of Contango stock is to make them less valuable by diluting them.

       5.       Additionally, the Registration Statement describes an insufficient process in which

the Board rushed through an inadequate sales process that did not include the creation of an

independent committee of disinterested directors to oversee the process.




                                                 2
            Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 3 of 25




       6.       Next, it appears as though the Board has entered the Proposed Transaction to

procure for itself and senior management of the Company significant and immediate benefits with

no thought to Plaintiff, as well as the Company s public stockholders. For instance, pursuant to

the terms of the Merger Agreement, upon the consummation of the Proposed Transaction,

Company Board Members and executive officers will be able to exchange all Company equity

awards for the merger consideration.

       7.       In violation of the Exchange Act Defendants caused to be filed the materially

deficient Registration Statement on July 26, 2021 with the SEC, thereafter amending it on

September 13, 2021. The Registration Statement is materially deficient, deprives Plaintiff of the

information necessary to make an intelligent, informed and rational decision of whether to vote

her shares in favor of the Proposed Transaction, and is thus in violation of the Exchange Act. As

detailed below, the Registration Statement omits and/or misrepresents material information

concerning, among other things: (a) the sales process and in particular certain conflicts of interest

for management; (b) the financial projections for Contango, provided by Contango to the Company

Board s financial advisor Jefferies, LLC ( Jefferies ); and (c) the data and inputs underlying the

financial valuation analyses, if any, that purport to support the fairness opinions created by

Jefferies and provide to the Company and the Board.

       8.       Accordingly, this action seeks to enjoin the Proposed Transaction.

       9.       Absent judicial intervention, the Proposed Transaction will be consummated,

resulting in irreparable injury to Plaintiff. This action seeks to enjoin the Proposed Transaction.

                                             PARTIES

       10.      Plaintiff is a citizen of Texas and, at all times relevant hereto, has been a Contango

shareholder.



                                                  3
              Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 4 of 25




         7.       Defendant Contango is a Texas corporation whose principal executive office is

located at 111 E. 5th Street, Suite 300, Fort Worth, Texas 76102. Contango s common stock is

publicly traded on Nasdaq under the symbol MCF.

         8.       Defendant Wilkie S. Colyer ( Colyer ) has served as director of Company at all

relevant times. In addition, Colyer also serves as the Company s Chief Executive Officer ( CEO ).

         9.       Defendant John C. Goff ( Goff ) has served as director of Company at all relevant

times.

         10.      Defendant Joseph J. Romano ( Romano ) has served as director of Company at

all relevant times.

         11.      Defendant B.A. Berilgen ( Berilgen ) has served as director of Company at all

relevant times.

         12.      Defendant Lon McCain ( McCain ) has served as director of Company at all

relevant times.

         13.      Defendant Karen Simon ( Simon ) has served as director of Company at all

relevant times.

         14.      Defendant Janet Pasque ( Pasque ) has served as director of Company at all

relevant times.

         15.      The Defendants named in paragraphs 8-14 are referred to herein as Individual

Defendants or Director Defendants.

         11.      Non-Party Parent is a diversified, well capitalized, U.S. independent energy

company with a portfolio of assets in key proven basins across the lower 48 states.

Independence is incorporated under the laws of Delaware and has its headquarters in Philadelphia,

PA.



                                                  4
            Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 5 of 25




        12.     Non-Parties Merger Sub 1 and Merger Sub 2 are wholly owned subsidiaries of

Independence created to effectuate the Proposed Transaction.

        13.     Non-Parties OpCo and New PubCo were formed by Parent to effectuate the

Proposed Transaction.

                                 JURISDICTION AND VENUE

        14.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and Section 20(a) of the Exchange Act. This action is not a collusive

one to confer jurisdiction on a court of the United States, which it would not otherwise have. The

Court has supplemental jurisdiction over any claims arising under state law pursuant to 28 U.S.C.

§ 1367.

        15.     Personal jurisdiction exists over each defendant either because the defendants

conduct business in or maintain operations in this District or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as

to render the exercise of jurisdiction over defendant by this Court permissible under traditional

notions of fair play and substantial justice.

        16.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because each of the

Individual Defendants, as Company officers or directors, has extensive contacts within this

District; for example, the Company s stock trades on the NYSE which is headquartered in this

District.

                                SUBSTANTIVE ALLEGATIONS

Background of Contango

        17.     Contango an independent oil and natural gas company, acquires, explores,

develops, exploits, and produces crude oil and natural gas properties in the shallow waters of

                                                 5
           Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 6 of 25




the Gulf of Mexico and onshore properties in Texas, Oklahoma, Louisiana, and Wyoming in

the United States. As of December 31, 2020, it had proved reserves of approximately 34.2

million barrels of oil or other liquid hydrocarbons equivalent, consisting of 13.0 million barrels

of oil, 84.5 billion cubic feet of natural gas, and 7.2 million barrels of natural gas liquids. The

Company was founded in 1986 and is headquartered in Houston, Texas.

         18.       The Company s most recent financial performance press release before the

announcement of the Proposed Transaction indicated sustained and solid financial performance.

For example, in a May 13, 2021 press release announcing its 2021 First Quarter Financial Results,

the Company highlighted such milestones as Recurring Adjusted EBITDAX (a non-GAAP

measure, as defined and presented herein) of $23.8 million, compared to $14.9 million in the prior

year quarter, as well as the acquisition of Mid-Con Energy Partners, LP.

         19.       Speaking on the positive results, Defendant CEO Colyer commented in the Press

Release,       As noted in this release, and our related SEC filings, we had a very busy first quarter of

2021 that has been transformative for the Company. We closed two acquisitions in the first quarter

and expanded our credit facility to greatly enhance our financial flexibility and acquisition dry

powder     We have also increased our reserves, and financial strength and financial flexibility that

positions us well to continue our consolidation strategy while the window of opportunity still exists

to acquire PDP-heavy assets, with associated development potential and at attractive prices. Our

technical team s focus on operational efficiencies and cost reduction efforts across our asset base

resulted in a 7.5 MMBoe addition to proved reserves in the form of positive performance revisions

at SEC pricing. We believe that we will be equally successful in increasing the value of the reserves

acquired in the Mid-Con and the Silvertip Acquisitions, and we believe this process to be

repeatable on future acquisitions based on our existing track record. We believe our diversified



                                                     6
         Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 7 of 25




portfolio provides us an inventory of very high return capital projects to execute on in 2021 and

beyond. Maintaining a strong financial profile is a priority for us as we look to potentially take

advantage of more acquisition opportunities. We strive to maintain maximum flexibility in our

capital structure for financing acquisitions, and we protect our liquidity and cash flow through our

aggressive hedging program.

       20.     Nevertheless, the Individual Defendants have caused Contango to enter into the

Proposed Transaction.

The Flawed Sales Process

       21.     As detailed in the Registration Statement, the process deployed by the Individual

Defendants was flawed and inadequate, was conducted out of the self-interest of the Individual

Defendants and was designed with only one concern in mind to effectuate a sale of the Company

by any means possible no matter the price.

       22.     Primarily, the Registration Statement gives no adequate explanation for why the

Board agreed to a transaction in which the public stockholders of the Company, including Plaintiff,

would receive nothing other than the dilution of the value of their shares.

       23.     Moreover, the entirety of the Merger Consideration consists of stock of a subsidiary

of Independence created solely to effectuate the Proposed Transaction. Notably, Independence,

the true Parent, is not a public company. As such, Plaintiff is unable to evaluate the value of the

pro-forma entity (in which she will have a significantly diluted interest), the value of the Merger

Consideration, or whether to vote in favor of the Proposed Transaction.

       24.     In addition, the Registration Statement is silent as to the nature of the confidentiality

agreements entered into between the Company and potentially interested third parties, including

Independence, throughout the sales process, if any, and whether these agreements differ from each



                                                  7
         Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 8 of 25




other, and if so in what way. The Registration Statement also fails to disclose all specific

conditions under which any standstill provision contained in any entered confidentiality agreement

entered into between the Company and any potentially interested third parties, including

Independence, throughout the sales process, if any, would fall away.

       25.     It is not surprising, given this background to the overall sales process, that it was

conducted in a completely inappropriate and misleading manner.

The Proposed Transaction

       26.     On June 8, 2021, Contango and Independence issued a joint press release

announcing the Proposed Transaction. The press release stated, in relevant part:


       HOUSTON and FORT WORTH, Texas, June 8, 2021 (GLOBE NEWSWIRE)
         Independence Energy, LLC ( Independence ) and Contango Oil & Gas Company
       (NYSE American: MCF) ( Contango or the Company ) today announced that
       they have entered into a definitive agreement to combine in an all-stock transaction.
       The combination, which was unanimously approved by both companies Boards of
       Directors, will create a premier, diversified and low leverage U.S. independent oil
       and gas company focused on consolidation.

       Independence is a diversified, well-capitalized upstream oil and gas business built
       and managed by KKR s Energy Real Assets team with a scaled portfolio of low-
       decline, producing assets with meaningful reinvestment opportunities for low-
       risk growth across the Eagle Ford, Rockies, Permian and Mid-Continent. Since
       2011, KKR s Energy Real Assets team has been executing on a consistent cash
       flow and risk-based strategy, complemented by deep industry expertise, responsible
       investment practices and the broader capabilities of KKR s global platform. KKR
       is a leading global investment firm investing in a diverse range of energy sources
       and committed to investing in a stable energy transition, one that supports the
       energy needs of today in a responsible manner while also contributing to a cleaner
       tomorrow.
       Contango is a Fort Worth, Texas based, independent oil and gas company whose
       business is to maximize production and cash flow from its portfolio of low-
       decline, producing assets primarily in the Mid-Continent, Permian, and Rockies
       areas. Contango has a proven track record of complementing that production and
       cash flow via acquisitions, having completed four significant acquisitions in the last
       18 months.




                                                 8
  Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 9 of 25




Upon completion of the transaction, Independence shareholders will own
approximately 76 percent and Contango shareholders will own approximately
24 percent of the combined company. Based on Contango s closing stock price of
$5.62 on June 7, 2021, and pursuant to the terms of the proposed transaction, the
combined company will have an initial equity market capitalization of
approximately $4.8 billion and enterprise value of approximately $5.7 billion.

The combined business will be managed by KKR s Energy Real Assets team and
led by David Rockecharlie, Head of KKR Energy Real Assets, who will serve as
Chief Executive Officer. Contango s Chairman and largest shareholder, John Goff,
will be Chairman of the Board of Directors of the combined company. Contango s
senior leadership, including CEO Wilkie Colyer and President Farley Dakan, will
continue managing Contango as an operating subsidiary of the combined company
and focus on growth via acquisitions.

Management Commentary
 This is a very compelling merger for Contango shareholders providing substantial
value accretion, significant scale and lower cost of capital. KKR s desire to position
the combined company to be their long-term primary platform to focus on
continued consolidation in the industry is a testament to what the team has created
at Contango. As the largest shareholder of Contango and Chairman of the new
combined company, I look forward to working with David Rockecharlie and the
KKR team in continuing our strategy of consolidation and industry leading
performance, said Mr. Goff.
 We see tremendous opportunity ahead to create long-term value in the energy
sector. With today s transaction, we are continuing to execute on the strategy we
have been building over the last decade and look forward to working with John,
Wilkie and the entire Contango team to deliver for our shareholders, said
Mr. Rockecharlie.

 When John and I joined Contango nearly three years ago, we believed an upstream
acquisition platform focused on alignment of incentives, low costs and an investor s
mindset could generate superior shareholder returns. While we are proud of what
we have accomplished to date, the opportunities to continue to scale profitably in
this industry are enormous. In David s team at KKR and Independence, we have
found like-minded individuals with a scaled and complementary asset base. This
partnership helps to accelerate our inorganic growth strategy with a larger balance
sheet and lower cost of capital for the benefit of all stakeholders. Just as I said three
years ago, I m excited about this opportunity and ready to get to work, said
Mr. Colyer.

Transaction Details
Under the terms of the transaction agreement, Independence will merge with an
operating subsidiary ( OpCo ) of a new parent company, which will become a
publicly traded entity at closing, and Contango will become a wholly owned
subsidiary of OpCo


                                           9
 Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 10 of 25




The new company at closing will have an Up-C structure. Contango shareholders
will receive Class A Common Stock representing voting and economic rights in the
new parent company. Independence s owners will receive Class B Common stock
representing voting rights in the new parent company and corresponding limited
liability company units representing economic interests in OpCo.

Headquarters and Governance
The combined company will be headquartered in Houston and expects to operate
under a new name and under a new ticker symbol. The combined company intends
to seek to be listed on the New York Stock Exchange as part of this transaction.

The Board of Directors of the combined company will be designated by KKR as
the holder of the preferred stock discussed below. The initial board of directors at
closing will consist of nine directors with two directors designated by Contango,
including Mr. Goff as Chairman, and seven directors designated by KKR, including
Mr. Rockecharlie.

As part of the transaction, KKR will receive a special class of non-
economic preferred stock that provides KKR with the authority to appoint all
members of the board of directors as well as certain consent rights over specified
actions including incurrence of debt, changes in officers, mergers, acquisitions and
divestitures. Upon completion of the merger, KKR s balance sheet will own
approximately 17 percent of the combined company. KKR will forfeit the preferred
stock if its retained common stock in the business drops below 50 percent of this
initial ownership, subject to certain performance thresholds after the company s
third annual shareholders meeting.
In addition, the combined company will enter into a management services
agreement with a newly formed KKR subsidiary to become the manager of the
combined company. The management services agreement will govern the external
manager relationship between the public company and the manager as well as
provide for the manager s fees and equity incentives consisting of annual grants of
restricted shares that vest solely based on absolute and relative share price
performance. The agreement will generally provide that upstream oil and gas
opportunities sourced by KKR will be presented to the combined company, subject
to certain enumerated exceptions.

Timing and Approvals
The transaction is expected to close late in the third quarter or early in the fourth
quarter of 2021, subject to the approval of Contango shareholders, certain
regulatory approvals and satisfaction of other customary closing conditions.

A voting agreement has been signed by John Goff, Contango s largest current
shareholder, pursuant to which he has agreed to vote in favor of the transaction,
subject to certain specified exceptions.




                                         10
        Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 11 of 25




Potential Conflicts of Interest

       27.       The breakdown of the benefits of the deal indicate that Contango insiders are the

primary beneficiaries of the Proposed Transaction, not the Company s public stockholders. The

Board and the Company s executive officers are conflicted because they will have secured unique

benefits for themselves from the Proposed Transaction not available to Plaintiff and the public

stockholders of Contango.

       28.       Most notably, the entire Proposed Transaction itself is designed to promote the

interest of Independence at all costs, including at the expense of Plaintiff and other public

stockholders of Contango.

       29.       Moreover, certain insiders stand to receive massive financial benefits as a result of

the Proposed Transaction. Notably, Company insiders, including the Individual Defendants,

currently own large, illiquid portions of Company stock that will be exchanged for the merger

consideration upon the consummation of the Proposed Transaction. However, the Registration

Statement fails to provide an accounting of these amounts.

       30.       Furthermore, upon the consummation of the Proposed Transaction, each

outstanding Company option or equity award, will be canceled and converted into the right to

receive certain consideration according to the merger agreement. Notably, certain of the Directors

own such equity awards that will be exchanged for the merger consideration as follows:
                                                          Contango
                                                       Restricted Stock     Contango PSU
             Name                                          Awards             Awards
             B. A. Berligen
             John C. Goff
             Lon McCain
             Janet Pasque
             Joseph J. Romano
             Karen Simon
             Wilkie S. Colyer, Jr.                                               4,716,315
             E. Joseph Grady                                        9,424        1,410,000
             W. Farley Dakan                                                     3,825,000
             Chad B. Roller                                                        975,000


                                                  11
           Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 12 of 25



              Charles L. McLawhorn, III                                             697,500


        31.      Further, certain employment agreements with certain Contango executives, entitle

such executives to severance packages should their employment be terminated under certain

circumstances. These golden parachute packages are significant, and will grant each director or

officer entitled to them millions of dollars, compensation not shared by Contango common

stockholders. Notably these payments will be granted to Company insiders as follows:



                                      Golden Parachute Compensation

                                                                          Perquisites/
    Name                                         Cash (1)    Equity (2)   Benefits (3)        Total
    Wilkie S. Colyer, Jr.                      $1,875,000   $21,553,560   $ 42,719       $23,471,279
    E. Joseph Grady                            $1,000,000   $ 6,486,768   $ 34,095       $ 7,250,863
    W. Farley Dakan                            $1,562,500   $17,480,250   $ 42,719       $19,085,469




        32.      Moreover, the Registration Statement is silent as to any post-close employment

agreements Company insiders may have signed with Independence. The Registration Statement

must adequately disclose communications regarding post-transaction employment during the

negotiation of the underlying transaction must be disclosed to stockholders. Communications

regarding post-transaction employment during the negotiation of the underlying transaction must

be disclosed to stockholders. This information is necessary for stockholders to understand potential

conflicts of interest of management and the Board, as that information provides illumination

concerning motivations that would prevent fiduciaries from acting solely in the best interests of

the Company s stockholders.

        33.      Thus, while the Merger is not in the best interest of Contango stockholders, it will

produce lucrative benefits for the Company s officers and directors, and especially for controlling

stockholder Independence.


                                                   12
         Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 13 of 25




The Materially Misleading and/or Incomplete Registration Statement

       34.     On July 26, 2021, and as amended on September 13, 2021, the Defendants caused

to be filed with the SEC a materially misleading and incomplete Registration Statement that, in

violation of the Exchange Act, failed to provide the Plaintiff in her capacity as a Company

stockholder with material information necessary to make a decision regarding whether to vote her

shares in favor of the Proposed Transaction and/or provides her with materially misleading

information critical to the total mix of information available to the Company s stockholders

concerning the financial and procedural fairness of the Proposed Transaction.

       Omissions and/or Material Misrepresentations Concerning the Sales Process Leading Up

       to the Proposed Transaction

       35.     Specifically, the Registration Statement fails to provide material information

concerning the process conducted by the Company and the events leading up to the Proposed

Transaction. In particular, the Registration Statement fails to disclose:

               a. Adequate reasoning as to why the Board agreed to a transaction in which the

                   public stockholders of the Company, including Plaintiff, would receive nothing

                   other than to have their shares diluted in value;

               b. Specific reasoning as to why as to why no committee of independent directors

                   was created to run the sales process;

               c. The specific nature of all non-disclosure agreements entered into by the

                   Company as part of the sales process, including with Independence, the specific

                   terms of all standstill restrictions contained in each agreement, including all

                   specific conditions, if any, under which such provisions would fall away, and




                                                 13
        Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 14 of 25




                   all specific differences between the entered into confidentiality agreements and

                   the reasoning as to why they differed from one another; and

              d. To     adequately    disclose    communications     regarding    post-transaction

                   employment during the negotiation of the underlying transaction must be

                   disclosed to stockholders. Communications regarding post-transaction

                   employment during the negotiation of the underlying transaction must be

                   disclosed to stockholders. This information is necessary for stockholders to

                   understand potential conflicts of interest of management and the Board, as that

                   information provides illumination concerning motivations that would prevent

                   fiduciaries from acting solely in the best interests of the Company s

                   stockholders.

       Omissions     and/or   Material    Misrepresentations     Concerning      Contango      and

       Inde endence Financial Projections

       36.    The Registration Statement fails to provide material information concerning

financial projections provided and/or adjusted by Contango management and Independence

Management and relied upon by Jefferies in its analyses. The Registration Statement discloses

management-prepared financial projections for which are insufficient and/or are materially

misleading.

       37.    Accordingly, the Registration Statement should have, but fails to provide, certain

information in the projections that Contango management and Independence Management

provided to the Board, and Jefferies. Courts have uniformly stated that projections            are

probably among the most highly-prized disclosures by investors. Investors can come up with their

own estimates of discount rates or [] market multiples. What they cannot hope to do is replicate



                                                 14
         Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 15 of 25




management s inside view of the company s prospects.       In e Ne ma        Tech ., Inc. S holde

Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       38.     With respect to Contango Projections provided, the Registration Statement fails to

disclose material line items for the following metrics:

               a. EBITDAX (Unhedged), including all underlying metrics, inputs, and

                   assumptions, including specifically: total revenues, total operating expenses,

                   production taxes, and general and administrative costs;

               b. EBITDAX (Hedged), including all underlying metrics, inputs, and

                   assumptions, including specifically: total revenues, total operating expenses,

                   production taxes, and general and administrative costs;

               c. Operating Cash Flows, including all underlying metrics, inputs, and

                   assumptions, including specifically: cash interest expenses and changes in

                   working capital;

               d. Free Cash Flow, including all underlying metrics, inputs, and assumptions,

                   including specifically: capital expenditures, drilling and completions costs,

                   plugging and abandonment costs, and acquisition capital expenditures.

       39.     With respect to Contango Projections provided, the Registration Statement fails to

disclose material line items for the following metrics:

               a. EBITDAX (Unhedged), including all underlying metrics, inputs, and

                   assumptions, including specifically: total revenues, total operating expenses,

                   production taxes, and general and administrative costs;




                                                 15
        Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 16 of 25




               b. EBITDAX (Hedged), including all underlying metrics, inputs, and

                   assumptions, including specifically: total revenues, total operating expenses,

                   production taxes, and general and administrative costs;

               c. Operating Cash Flows, including all underlying metrics, inputs, and

                   assumptions, including specifically: cash interest expenses and changes in

                   working capital;

               d. Free Cash Flow, including all underlying metrics, inputs, and assumptions,

                   including specifically: capital expenditures, drilling and completions costs,

                   plugging and abandonment costs, and acquisition capital expenditures.

       40.     The Registration Statement also fails to disclose a reconciliation of all non-GAAP

to GAAP metrics utilized in both the Contango and Independence projections.

       41.     This information is necessary to provide Plaintiff in her capacity as a Company

stockholders a complete and accurate picture of the sales process and its fairness. Without this

information, Plaintiff as not fully informed as to Defendants actions, including those that may

have been taken in bad faith, and cannot fairly assess the sales process and whether or not to vote

in favor of the Proposed Transaction.

       42.     Without accurate projection data presented in the Registration Statement, Plaintiff

is unable to properly evaluate the Company s true worth, Independence s true worth, the accuracy

of Jefferies financial analyses, or make an informed decision whether to vote their Company stock

in favor of the Proposed Transaction. As such, the Board has violated the Exchange Act by failing

to include such information in the Registration Statement.




                                                16
         Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 17 of 25




       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       Jefferies

       43.     In the Registration Statement, Jefferies describes its respective fairness opinion and

the various valuation analyses performed to render such opinion. However, the descriptions fail

to include necessary underlying data, support for conclusions, or the existence of, or basis for,

underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

valuations or evaluate the fairness opinions.

       44.     With respect to the Net Asset Value Analysis            Contango, the Registration

Statement fails to disclose the following:

               a. The projected asset-level cash flows utilized;

               b. The specific inputs and assumptions used to determine the utilized discount rate

                   range of 10.0% to 12.0%;

               c. Contango s weighted average cost of capital;

               d. Contango s general and administrative expenses;

               e. Contango s hedge book value;

               f. Contango s net debt; and

               g. The specific commodity price assumptions using NYMEX pricing as of June 4,

                   2021 utilized.

       45.     With respect to the Net Asset Value Analysis        Independence, the Registration

Statement fails to disclose the following:

               a. The projected asset-level cash flows utilized;

               b. The specific inputs and assumptions used to determine the utilized discount rate

                   range of 9.0% to 11.0%;



                                                17
        Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 18 of 25




               c. Independence s weighted average cost of capital;

               d. Independence s general and administrative expenses;

               e. Independence s hedge book value;

               f. Independence s net debt; and

               g. The specific commodity price assumptions using NYMEX pricing as of June 4,

                   2021 utilized.

       46.     With respect to the Discounted Cash Flow Analysis      Contango, the Registration

Statement fails to disclose the following

               a. The present values of the unlevered free cash flows that Contango was expected

                   to generate over the period from April 1, 2021 through December 31, 2025;

               b. The terminal values of Contango calculated;

               c. The specific inputs and assumptions used to determine the utilized range of

                   multiples of enterprise value to NTM EBITDAX in the terminal period from

                   5.25x to 8.0x;

               d. The specific inputs and assumptions used to determine the utilized discount rate

                   range of 10.0% to 12.0%;

               e. Contango s weighted average cost of capital; and

               f. The specific commodity price assumptions using NYMEX pricing as of June 4,

                   2021 utilized.




                                               18
         Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 19 of 25




       47.     With respect to the Discounted Cash Flow Analysis              Independence, the

Registration Statement fails to disclose the following

               a. The present values of the unlevered free cash flows that Independence was

                   expected to generate over the period from April 1, 2021 through December 31,

                   2025;

               b. The terminal values of Independence calculated;

               c. The specific inputs and assumptions used to determine the utilized range of

                   multiples of enterprise value to NTM EBITDAX in the terminal period from

                   5.25x to 8.0x;

               d. The specific inputs and assumptions used to determine the utilized discount rate

                   range of 9.0% to 11.0%;

               e. Independence s weighted average cost of capital; and

               f. The specific commodity price assumptions using NYMEX pricing as of June 4,

                   2021 utilized.

       48.     With respect to the Comparable Public Company Analysis - Contango, the

Registration Statement fails to disclose the following:

               a. The specific inputs and assumptions used to determine the utilized reference

                   range for the following metrics:

                    (i)       TEV / Proved Reserves (MMBoe);

                   (ii)       TEV / Production (MBoe/d);

                   (iii)      TEV / 2021E EBITDAX ($MM);

                   (iv)       TEV / 2022E EBITDAX ($MM);

                    (v)       Equity Value / 2021E OCF ($MM); and



                                                19
         Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 20 of 25




                   (vi)        Equity Value / 2022E OCF ($MM).

       49.     With respect to the Comparable Public Company Analysis - Independence, the

Registration Statement fails to disclose the following:

               a. The specific inputs and assumptions used to determine the utilized reference

                   range for the following metrics:

                     (i)       TEV / Proved Reserves (MMBoe);

                    (ii)       TEV / Production (MBoe/d);

                   (iii)       TEV / 2021E EBITDAX ($MM);

                   (iv)        TEV / 2022E EBITDAX ($MM);

                    (v)        Equity Value / 2021E OCF ($MM); and

                   (vi)        Equity Value / 2022E OCF ($MM).

       50.     With respect to the Precedent Transactions Analysis, the Registration Statement

fails to disclose the following:

               a. The value of each selected transaction;

               b. The date on which each selected transaction closed;

               c. The specific inputs and assumptions used to determine the utilized reference

                   range for the following metrics:

                     (i)       TTV / EBITDAX (FY+1) ($MM); and

                    (ii)       TTV / EBITDAX (FY+2) ($MM).




                                                20
         Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 21 of 25




       51.     These disclosures are critical for Plaintiff in her capacity as a Company stockholder

to be able to make an informed decision on whether to vote her shares in favor of the Proposed

Transaction.

       52.     Without the omitted information identified above, Plaintiff is missing critical

information necessary to evaluate whether the proposed consideration truly maximizes stockholder

value and serves her interests. Moreover, without the key financial information and related

disclosures, Plaintiff in her capacity as a Company public stockholders cannot gauge the reliability

of the fairness opinion and the Board s determination that the Proposed Transaction is in her best

interests. As such, the Board has violated the Exchange Act by failing to include such information

in the Registration Statement.

                                              FIRST COUNT

                            Violations of Section 14(a) of the Exchange Act

                                         (Against All Defendants)

       53.     Plaintiff repeats all previous allegations as if set forth in full herein

       54.     Defendants have disseminated the Registration Statement in favor of the Proposed

Transaction.

       55.     Section 14(a) of the Exchange Act requires full and fair disclosure in connection

with the Proposed Transaction. Specifically, Section 14(a) provides that:

                It shall be unlawful for any person, by the use of the mails or by any means

                or instrumentality of interstate commerce or of any facility of a national

                securities exchange or otherwise, in contravention of such rules and

                regulations as the [SEC] may prescribe as necessary or appropriate in the

                public interest or for the protection of investors, to solicit or to permit the



                                                  21
        Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 22 of 25




                use of her name to solicit any proxy or consent or authorization in respect

                of any security (other than an exempted security) registered pursuant to

                section 78l of this title.

       56.     As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:

               No solicitation subject to this regulation shall be made by means of any

               proxy statement, form of proxy, notice of meeting or other communication,

               written or oral, containing any statement which, at the time and in the light

               of the circumstances under which it is made, is false or misleading with

               respect to any material fact, or which omits to state any material fact

               necessary in order to make the statements therein not false or misleading or

               necessary to correct any statement in any earlier communication with

               respect to the solicitation of a proxy for the same meeting or subject matter

               which has become false or misleading.

       57.     The Registration Statement was prepared in violation of Section 14(a) because it is

materially misleading in numerous respects and omits material facts, including those set forth

above. Moreover, in the exercise of reasonable care, Defendants knew or should have known that

the Registration Statement is materially misleading and omits material facts that are necessary to

render them non-misleading.

       58.     The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       59.     The Individual Defendants were at least negligent in filing a Registration Statement

that was materially misleading and/or omitted material facts necessary to make the Registration

Statement not misleading.



                                                22
         Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 23 of 25




       60.      The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, and at present fail to provide complete information if such misrepresentations and

omissions are not corrected.

                                              SECOND COUNT

                             Violations of Section 20(a) of the Exchange Act

                                           (Against All Defendants)

       61.      Plaintiff repeats all previous allegations as if set forth in full herein.

       62.      The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and

Board meetings and committees thereof and via reports and other information provided to them in

connection therewith. Because of their possession of such information, the Individual Defendants

knew or should have known that the Registration Statement was materially misleading to Company

stockholders.

       63.      The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Registration Statement and nevertheless approved,

ratified and/or failed to correct those statements, in violation of federal securities laws. The

Individual Defendants were able to, and did, control the contents of the Registration Statement.

The Individual Defendants were provided with copies of, reviewed and approved, and/or signed

the Registration Statement before its issuance and had the ability or opportunity to prevent its

issuance or to cause it to be corrected.



                                                   23
         Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 24 of 25




       64.     The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of Contango s business, the information contained in its filings with the SEC, and its

public statements. Because of their positions and access to material non-public information

available to them but not the public, the Individual Defendants knew or should have known that

the misrepresentations specified herein had not been properly disclosed to and were being

concealed from the Company s stockholders and that the Registration Statement was misleading.

As a result, the Individual Defendants are responsible for the accuracy of the Registration

Statement and are therefore responsible and liable for the misrepresentations contained herein.

       65.     The Individual Defendants acted as controlling persons of Contango within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause Contango to engage in the wrongful

conduct complained of herein. The Individual Defendants controlled Contango and all of its

employees. As alleged above, Contango is a primary violator of Section 14 of the Exchange Act

and SEC Rule 14a-9. By reason of their conduct, the Individual Defendants are liable pursuant to

section 20(a) of the Exchange Act

       WHEREFORE, Plaintiff demands injunctive relief, in her favor, and against the

Defendants, as follows:

       A.      Enjoining the Proposed Transaction;

       B.      Directing the Individual Defendants to comply with the Exchange Act and

disseminate an Registration Statement that does not contain any untrue statements of material fact

and that states all material facts required in it or necessary to make the statements contained therein

not misleading;




                                                  24
           Case 1:21-cv-07874-MKV Document 1 Filed 09/21/21 Page 25 of 25




          C.   Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys and experts fees; and

          D.   Granting such other and further equitable relief as this Court may deem just and

proper.



 Dated: September 21, 2021               BRODSKY & SMITH, LLC


                                         By: _______________________________
                                         Evan J. Smith
                                         240 Mineola Boulevard
                                         Mineola, NY 11501
                                         Phone (516) 741-4977
                                         Facsimile (561) 741-0626

                                         Counsel for Plaintiff




                                               25
